DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0015543 A1 to Perouse et al. (hereinafter “Perouse”) (cited in an IDS dated 06/09/20).
Regarding claims 1 and 10, Perouse discloses a delivery apparatus (10, see Figs. 1-9) and assembly (see Figs. 1-9, paras [0044]-[0128]) comprising: 
a delivery cylinder (capsule 32, Figs. 1-2, paras [0062]-[0063]) for a prosthetic implant (implant 12) comprising: 
a first tubular portion (30, Fig. 1); and 
a second tubular portion (tubular sleeve 70, Fig. 1, para [0063]) comprising a plurality of distinct strut members (individual segments of 32 with openings 78 in between, see Fig. 4, para [0072]) coupled to the first tubular portion (Figs. 1-2) and defining a volume (inner volume 72, Fig. 2, para [0068]) for containing a prosthetic implant in a radially compressed state (implant 12), the strut members (portions 
wherein the main body portions of the strut members are substantially parallel to the longitudinal axis of the delivery cylinder when the delivery cylinder is in the expanded configuration and when the delivery cylinder is in the contracted configuration (see Figs. 2 and 4, collapsed and open configurations both have portions 32 that are parallel to axis of 32).

Regarding claim 12, Perouse discloses an assembly (10, see Figs. 1-9) comprising: 
a shaft (30) having a proximal end portion (Fig. 1) and a distal end portion (Figs. 1-2); and 

a prosthetic implant (12, 16, Figs. 1-4) retained in a radially compressed state in the delivery cylinder (Fig. 2, para [0071]);
wherein the strut members of the delivery cylinder (32) have a length that is greater than a length of the prosthetic implant (16) at least when the delivery cylinder is in the expanded configuration such that the strut members retain the prosthetic implant in a radially compressed state when the delivery cylinder is in both the expanded configuration and in the contracted configuration (see para [0067]; Figs. 2, 4; 32 has a length that is greater than implant 16).
Regarding claims 2 and 13, Perouse discloses wherein the flex regions (regions at 106) comprise respective first and second bending portions with intermediate portions therebetween (Figs. 2, 4; first and second proximal portion of 32).
Regarding claims 5 and 16, Perouse discloses wherein the strut members further comprise respective recessed portions associated with each of the first and second bending portions (notches at 106, Figs. 4-5, para [0101]), the recessed portions being defined in edges of the strut members and configured to reduce a width of the strut members to induce bending at the first and second bending portions (notches at 106,are at edges of portions 32 that separate at 78, see Figs. 4-5, para [0101]; 
Regarding claim 7, Perouse discloses the delivery cylinder of claim 1, wherein the first tubular portion (30) is a distal end portion of an outer shaft of a delivery apparatus (Figs. 1-2, para [0057]).
Regarding claim 9, Perouse discloses the delivery cylinder of claim 1, wherein the strut members of the delivery cylinder form a cylindrical arrangement in the expanded configuration and in the contracted configuration (Figs. 2, 4, paras [0066] to [0067]).
Regarding claim 18, Perouse discloses the delivery cylinder of claim 16 and wherein the main body portions of the strut members are substantially parallel to the longitudinal axis of the delivery cylinder when the delivery cylinder is in the expanded configuration and when the delivery cylinder is in the contracted configuration (see Figs. 2 and 4, collapsed and open configurations both have portions 32 that are parallel to axis of 32).

Claims 11 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0113768 A1 to Ganesan et al. (hereinafter “Ganesan”) (cited in an IDS dated 06/09/20).
Regarding claim 11, Ganesan discloses a method (Figs. 1-20, paras [0068]-[0090]) of using the delivery cylinder of claim 1:
a first tubular portion (130); and a second tubular portion (132) comprising a plurality of distinct strut members (Figs. 1-17, paras [0071]; [0079]; flared portion 132 can include pleats, folds or individual segments such as flower petals made of a resilient material, which would be equivalent to circumferentially arranged struts) coupled to the first tubular portion and defining a volume for containing a prosthetic implant in a radially compressed state (paras. [0082]/[0085]/[0086]) , the strut members including proximal end portions and main body portions extending from the proximal end portions (paras [0071], [0079];  the petals would have a proximal end portions at the interface with 130), the proximal end portions comprising flex regions configured such that application of force to the strut members causes deformation of the flex regions and corresponding radially inward or outward movement of the strut members relative to a longitudinal axis of the delivery cylinder (see para. [0079]) between an expanded configuration (Fig. 1) and a contracted configuration (Fig. 2); wherein the main body portions of the strut members are substantially parallel to the longitudinal axis of the delivery cylinder when the delivery cylinder is in the expanded configuration and when the delivery cylinder is in the contracted configuration (see Figs. 1-2 and para. [0079] – the angle of the petals in Fig. 1 is considered to be “substantially” parallel as this is a relative term of degree and there is no guidance in the disclosure as to what constitutes “substantially” parallel).
comprising: 
retracting a tubular member (120) from over a delivery cylinder (130, 132) or advancing the delivery cylinder (130, 132) from the tubular member (120) such that the plurality of strut members of the delivery cylinder move radially outwardly from the contracted configuration to the expanded configuration (Figs. 1-17, paras [0071]; [0079]; flared portion 132 can include pleats, folds or individual segments such as flower petals made of a resilient material, which would be equivalent to circumferentially arranged struts);
deploying a prosthetic implant (200, Figs. 3, 14-20) contained in the delivery cylinder (130, 132) in a radially compressed state from the delivery cylinder such that the prosthetic implant at least partially expands to a functional size and the strut members move radially inwardly from the expanded configuration to the contracted configuration while the delivery cylinder remains distal to the tubular member (paras [0077]-[0079]; paras [0085]-[0086]); and 
recapturing the prosthetic implant (200) such that the prosthetic implant is at least partially returned to the radially compressed state by the delivery cylinder, and the strut members move radially outwardly such that the delivery cylinder returns to the expanded configuration (paras [0079]; [0085]-[0086).
Regarding claim 19, Ganesan discloses a method (Figs. 1-17, paras [0068]-[0091]), comprising: inserting a delivery assembly (100) including a delivery cylinder (130, 132) containing a prosthetic implant (200, Figs. 3, 14-20) in a radially compressed state into an introducer sheath (120) such that a plurality of circumferentially arranged strut members (132 can have folds or pleats or flower petals made of a resilient material, which are equivalent to struts, see para [0079]) of the delivery cylinder move radially inwardly from an expanded configuration to a contracted configuration to conform the delivery cylinder and the prosthetic implant to a diameter of the introducer sheath (see paras. [0079]/[0090]), the prosthetic implant being fully contained within a volume defined by the strut members (paras [0077]-[0086]); and advancing the delivery apparatus through the introducer sheath (120) and into a patient’s body such that as the delivery cylinder exits the introducer sheath, the prosthetic implant expands the delivery cylinder and the strut members move radially outwardly and return to the expanded configuration (paras [0079] and [0085]-[0086]).
Regarding claim 20, the strut members including proximal end portions and main body portions extending from the proximal end portions (paras [0071], [0079];  the petals would have a proximal end portions at the interface with 130), the proximal end portions comprising flex regions; the main body portions of the strut members are substantially parallel to the longitudinal axis of the delivery cylinder when the delivery cylinder is in the expanded configuration and when the delivery cylinder is in the contracted configuration (see Figs. 1-2 and para. [0079] – the angle of the petals in Fig. 1 is considered to be “substantially” parallel as this is a relative term of degree and there is no guidance in the disclosure as to what constitutes “substantially” parallel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 6, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perouse in view of US 2011/0251682 A1 to Murray, III et al. (hereinafter “Murray”) (cited in an IDS dated 06/09/20).
Regarding claims 6 and 17, Perouse as modified discloses the delivery cylinder of claims 1 and 12, but is silent as to a woven liner disposed at least partially within the second tubular portion.  However, Murray, in the same field of art, teaches a delivery apparatus and assembly (30, Figs. 1A-8B) comprising: a delivery cylinder (capsule 40, Figs. 2, 3A-C) for a prosthetic implant (stented prosthetic heart valve, para [0028]) comprising: a first tubular portion (50); and a second tubular portion (42) comprising a plurality of strut members (60) coupled to the first tubular portion (Fig. 3A) and defining a volume for containing the prosthetic implant in a radially compressed state (inside of 60, see Fig. 3B, paras [0028] and [0031]), the strut members (60) including respective flex regions (64) configured such that application of force to the strut members (60) causes deformation of the flex regions (64) and corresponding radially inward or outward movement of the strut members (60) relative to a longitudinal axis of the delivery cylinder between an expanded configuration and a contracted configuration (Figs. 3A-B, paras [0031]-[0032]).  Murray further teaches a woven liner coaxially disposed with respect to the second tubular portion and wherein the woven liner is disposed within the second tubular portion (overlay 62, para [0034], Figs. 3A-c; Figs. 4C-D, portion at 90 is inside 60, para [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of Perouse with the woven liner as taught by Murray in order to provide the stated advantages of protecting the implant from damage by the delivery capsule and allowing easier insertion and removal of the implant (Murray, paras [0031]-[0032]).
Regarding claim 8, Perouse discloses the delivery cylinder of claim 1, but is silent as to a flexible member coupled to respective distal end portions of the strut members to limit radial expansion of the strut members. However, Murray, as discussed above, teaches a flexible member (overlay 62, paras [0032] to [0034], Figs. 3A-C) coupled to respective distal end portions of the strut members to limit radial expansion of the strut members (distal end portions of 60, paras [0032] to [0033], Figs. 3A-C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of Perouse with the woven liner as taught by Murray in order to provide the stated advantages of protecting the implant from damage by the delivery capsule and allowing easier insertion and removal of the implant (Murray, paras [0031]-[0032]).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3-4 and 14-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 and 14-15 of prior U.S. Patent No. 10,779,941 B2. This is a statutory double patenting rejection.  The claims are identical except for the addition of the word “distinct” in the current application’s claims.  It is noted that the term “distinct” is not considered to give any patentable weight to the claims, such that the claims are therefore identical to the claims of the ‘941 patent.  This is because the word “distinct” does not appear in the specification as filed of either ‘941 or the current application.  If the term “distinct” was given patentable weight such that the current claims distinguished from the ‘941 claims, then the claims would be rejectable under 112a for lack of written description since this would constitute new matter.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-11, 12-13, 16-18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 9, 10, 12, 13, 23, 14, 16, 19, 22, and 27 of U.S. Patent No. 10,779,941 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the ‘941 patent such that the claims of the ‘941 patent “anticipate” the claims of the current application in that each and every limitation of the current claims are found in the corresponding claim of the ‘941 patent.


Allowable Subject Matter
Note that no prior art is cited against claims 4-5 and 18-19, for the reasons set forth in the parent application’s (15/451,149) Final Office Action dated 08/14/2019 at paras. 39 and 40 and in the Reasons for Allowance in the Notice of Allowance dated 01/06/2020 at para. 5.  However, due to the 101 statutory double patenting rejection above, the claims are rejected.

Conclusion
This is a continuation of applicant's earlier Application No. 15/451,149.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771